Decisions     of the Nebraska Court of Appeals
	                         ADAMS v. MANCHESTER PARK	525
	                            Cite as 22 Neb. Ct. App. 525

       James A. Adams, appellant, and R ebecca Z. Adams,
    appellee, v.Manchester Park, L.L.C., a Nebraska limited
         liability company, and Southfork Homes, I nc.,
               a Nebraska corporation, appellees.
                                    ___ N.W.2d ___

                      Filed November 10, 2014.      No. A-13-429.

 1.	 Summary Judgment. Summary judgment is proper if the pleadings and admis-
     sible evidence offered at the hearing show that there is no genuine issue as to any
     material facts or as to the ultimate inferences that may be drawn from those facts
     and that the moving party is entitled to judgment as a matter of law.
 2.	 Summary Judgment: Appeal and Error. In reviewing a summary judgment, an
     appellate court views the evidence in the light most favorable to the party against
     whom the judgment was granted, and gives that party the benefit of all reasonable
     inferences deducible from the evidence.
 3.	 Summary Judgment. Summary judgment proceedings do not resolve factual
     issues, but instead determine whether there is a material issue of fact in dispute.
 4.	 ____. If a genuine issue of fact exists, summary judgment may not properly
     be entered.
 5.	 Summary Judgment: Proof. The party moving for summary judgment has the
     burden to show that no genuine issue of material fact exists and must produce
     sufficient evidence to demonstrate that the moving party is entitled to judgment
     as a matter of law.
 6.	 Summary Judgment: Evidence: Proof. After the movant for summary judgment
     makes a prima facie case by producing enough evidence to demonstrate that the
     movant is entitled to judgment if the evidence was uncontroverted at trial, the
     burden to produce evidence showing the existence of a material issue of fact that
     prevents judgment as a matter of law shifts to the party opposing the motion.
 7.	 Summary Judgment. In the summary judgment context, a fact is material only
     if it would affect the outcome of the case.
 8.	 Limitations of Actions: Appeal and Error. The point at which a statute of limi-
     tations commences to run must be determined from the facts of each case.
 9.	 Limitations of Actions: Pleadings. If a petition alleges a cause of action ostensi-
     bly barred by the statute of limitations, such petition, in order to state a cause of
     action, must show some excuse tolling the operation and bar of the statute.

  Appeal from the District Court for Douglas County: J.
Michael Coffey, Judge. Affirmed in part, and in part reversed
and remanded for further proceedings.
  James A. Adams, of Law Offices of James A. Adams, P.C.,
L.L.O., pro se.
 Larry E. Welch, Sr., of Welch Law Firm, P.C., for appellee
Manchester Park, L.L.C.
   Decisions of the Nebraska Court of Appeals
526	22 NEBRASKA APPELLATE REPORTS



   Patrick S. Cooper, of Fraser Stryker, P.C., L.L.O., for appel-
lee Southfork Homes, Inc.
  Inbody, Chief Judge, and Irwin and Bishop, Judges.
   Inbody, Chief Judge.
                      INTRODUCTION
   James A. Adams appeals the order of the Douglas County
District Court granting the motions for summary judgment
of appellees Manchester Park, L.L.C. (Manchester), and
Southfork Homes, Inc. (Southfork). For the reasons that fol-
low, we affirm in part, and in part reverse and remand for
further proceedings.
                   STATEMENT OF FACTS
   Manchester previously owned a subdivision in Omaha,
Douglas County, Nebraska, consisting of numerous residential
lots near 168th and Locust Streets. The specific lot at issue
in this case is lot 178. In September and October 2003, the
subdivision was graded and tested for soil compaction and
field density by an engineering and inspection firm under the
supervision of a professional engineer registered in the State
of Nebraska. On October 3, a field density report was com-
pleted for those lots, including lot 178, and the results for lot
178 were reported as “Adeq[uate].” On October 4 and 8, the
lot was retested and the results on both days were reported
as “Pass.”
   In 2004, Southfork entered into a purchase contract with
Manchester Park for the purchase of lot 178. The contract con-
tains a provision which provides:
         [Manchester] makes no representation or warranty con-
      cerning the soil compaction, buildable quality or bearing
      capacity of the soil of the Property. [Southfork] agrees
      that it is solely [Southfork’s] responsibility to make
      appropriate tests to determine the buildable quality of
      the Property. If any tests conducted by [Southfork] with
      regard to bearing values be unsatisfactory to [Southfork],
      [Southfork] may rescind this Purchase Contract, and the
      Purchase Price, or so much thereof as has been paid,
      will be refunded, provided that [Southfork’s] right to
        Decisions   of the Nebraska Court of Appeals
	                   ADAMS v. MANCHESTER PARK	527
	                      Cite as 22 Neb. Ct. App. 525

      rescind and recover such Purchase Price shall expire
      at closing, or upon commencement of any grading or
      excavation operations on the Property, whichever date
      is earlier. [Southfork] acknowledges in the preparation
      of the lot for sale, certain changes in the contour of the
      Property’s terrain and slope may have been made which
      could have an effect upon the drainage of both the lot and
      area in general. [Southfork] does hereby acknowledge
      these circumstances and does hereby release and dis-
      charge [Manchester] from any and all responsibility for
      the buildable quality of the lot and the control of surface
      water of any kind.
   On August 9, 2006, James and Rebecca Z. Adams, as hus-
band and wife, executed a purchase agreement with Southfork
for the purchase and construction of a residence upon lot 178.
The purchase agreement between Southfork and the Adamses
provides the following:
                        Buyer-Owned Job Site
          Special consideration is needed when building on a
      home site that is not owned or optioned by Southfork/
      Highland Homes. In the event additional (or removal)
      fill dirt is required and/or unforeseen grading becomes
      necessary, all associated costs will be borne by the pur-
      chaser. It is also the responsibility of the purchaser to
      be certain the home site is buildable. . . . Special design
      footings or foundation costs caused by the nature of the
      building site will also be borne by the purchaser/buyer.
It was not until August 18 that the warranty deed for lot 178
between Southfork and Manchester was executed.
   On September 19, 2007, the Adamses completed the final
walk-through and homeowner orientation inspection of the
home. At that time, Southfork issued a 1-year “New Home
Limited Warranty” to the Adamses for material defects in
workmanship or materials. The warranty specifically provided
that the builder would repair certain repairs during the first
year and informs that “[n]on-structural cracks are not unusual
in concrete foundation walls,” that “[m]inor cracks in con-
crete basement floors are common,” and that “[s]mall non-
structural cracks are not unusual in mortar joints of masonry
   Decisions of the Nebraska Court of Appeals
528	22 NEBRASKA APPELLATE REPORTS



foundation walls.” The warranty deed was filed with the
Douglas County register of deeds on October 3.
   According to the Adamses, within approximately 6 months,
they began to notice problems with the home, including crack-
ing, heaving, and other defects in the foundation. The Adamses’
home experienced roof leaks, basement tiles that were heaving
and cracking, and numerous windows that would not open.
The Adamses immediately contacted Southfork for inspection
and repair of the conditions pursuant to the 1-year limited
warranty. In her affidavit, Rebecca indicated that she was told
by Southfork to wait “until the one year mark” for any and
all drywall repairs, because those would only be completed
one time pursuant to the 1-year limited warranty. In or around
September 2008, Southfork hired a contractor to repair the
cracks in the drywall, but shortly thereafter, the cracking reap-
peared. Several service providers were contacted from 2007
to 2009 to repair the drywall cracks, roof leaks, windows,
doors, and cracking tile in the basement floor. In December
2009, the Adamses hired a company specializing in basement
repair to inspect the problems, which company reported to the
Adamses that there was a potential issue with the foundation
of the home.
   In July 2011, Thiele Geotech, Inc., performed site visits,
test borings, and laboratory testing on the Adamses’ residence.
The Thiele Geotech representative, Bob Matlock, observed
a separation of the poured wall from the framing in the
northwest corner of the residence and a similar gap between
the poured wall and west edge of the garage floor. Matlock
further observed that the conditions in the interior of the resi-
dence were consistent with movement observed at the exterior
of the residence. In its testing, Thiele Geotech performed
three test borings on the soil of lot 178. Matlock reported
to the Adamses that the grading and compaction in lot 178
did not meet “City of Omaha compaction specifications.”
Matlock concluded that the movement and related damage “is
likely related to consolidation and settlement of fill placed
across the rear of the residence during original development.”
Matlock indicated that currently there was no severe structural
         Decisions   of the Nebraska Court of Appeals
	                    ADAMS v. MANCHESTER PARK	529
	                       Cite as 22 Neb. Ct. App. 525

d­ amage, but that additional movement should be expected and
 would continue.
    On September 22, 2011, the Adamses filed a complaint
 against Manchester and Southfork which alleged a breach of
 implied duty to perform in a workmanlike manner and war-
 ranty of habitability, negligence, fraudulent concealment, and
 breach of express warranty. Southfork filed an answer and
 affirmative defenses that the Adamses failed to state a claim
 upon which relief may be granted, that the Adamses failed to
 plead with particularity, and that the complaint was barred by
 the statute of limitations and the parties’ purchase agreement.
 Manchester filed a similar answer.
    Thereafter, both Manchester and Southfork filed motions for
 summary judgment. A hearing on the motions was held, and
 evidence was received by the district court.
    On February 13, 2013, the district court entered an order
 granting Manchester’s and Southfork’s motions for summary
 judgment. The court found there was no question of fact that
 lot 178 was graded and tested in September and October
 2003 and that the Adamses moved into the residence on
 lot 178 in September 2007 and received a warranty deed in
 October 2007. The court further found there was no question
 that the applicable statute of limitations ran in September
 2007, 4 years after the grading was completed in 2003.
 However, because the Adamses did not occupy the residence
 until September 2007, they could not have discovered or
 learned facts which would have reasonably led to the dis-
 covery of the alleged deficiencies within the original 4-year
 statute of limitations. The court determined there was no
 genuine issue of material fact that the Adamses discovered
 the deficiencies
       which while not necessarily indicative of the specific
       cause of said deficiencies would have led persons of
       ordinary intelligence and prudence on inquiry, if pursued,
       to the discovery of facts constituting the basis of the
       cause of action and which in fact did lead in this instance
       to the discovery of the alleged deficiency constituting the
       basis of the cause of action herein.
   Decisions of the Nebraska Court of Appeals
530	22 NEBRASKA APPELLATE REPORTS



The court found that those deficiencies were discovered by
the Adamses between March and September 2008 and that in
applying the 2-year discovery exception to the statute of limi-
tations, the result was the statute of limitations expired, at the
latest, in September 2010, which was 1 year prior to the filing
of the complaint.
   The court further determined that in addition to the statute
of limitations, there was no dispute that the Adamses had the
obligation to be sure that the lot was buildable pursuant to the
August 2006 purchase agreement with Southfork. Further, the
court found there was no genuine issue of material fact that
neither Manchester nor Southfork had fraudulently concealed,
either by deception or by a violation of a duty, material facts
which prevented the Adamses from discovering the alleged soil
compaction deficiency.
   The Adamses filed a motion for new trial and rehearing,
which was overruled. On April 23, 2013, the district court
entered an amended order finding that the previous order dis-
missing the complaint be amended to include sustaining the
motion for summary judgment as to count VI as well. It is from
this order that James has timely appealed to this court.

                 ASSIGNMENT OF ERROR
   James assigns, rephrased and consolidated, that the dis-
trict court erred in granting Manchester’s and Southfork’s
motions for summary judgment and dismissing the Adamses’
complaint.

                   STANDARD OF REVIEW
   [1,2] Summary judgment is proper if the pleadings and
admissible evidence offered at the hearing show that there is
no genuine issue as to any material facts or as to the ultimate
inferences that may be drawn from those facts and that the
moving party is entitled to judgment as a matter of law. Harris
v. O’Connor, 287 Neb. 182, 842 N.W.2d 50 (2014). In review-
ing a summary judgment, an appellate court views the evidence
in the light most favorable to the party against whom the judg-
ment was granted, and gives that party the benefit of all rea-
sonable inferences deducible from the evidence. Id.
        Decisions   of the Nebraska Court of Appeals
	                   ADAMS v. MANCHESTER PARK	531
	                      Cite as 22 Neb. Ct. App. 525

                           ANALYSIS
   James argues the district court erred by sustaining
Manchester’s and Southfork’s motions for summary judg-
ment on the bases that the Adamses’ complaint was time
barred by the statute of limitations and that the Adamses had
a contractual obligation to ensure that lot 178 was buildable
under the terms of the purchase agreement. Further, James
argues that the district court erred in failing to find that the
doctrine of fraudulent concealment barred the statute of limita-
tions defense.
   [3,4] Summary judgment is proper if the pleadings and
admissible evidence offered at the hearing show that there is
no genuine issue as to any material facts or as to the ultimate
inferences that may be drawn from those facts and that the
moving party is entitled to judgment as a matter of law. Harris
v. O’Connor, supra. Summary judgment proceedings do not
resolve factual issues, but instead determine whether there
is a material issue of fact in dispute. Peterson v. Homesite
Indemnity Co., 287 Neb. 48, 840 N.W.2d 885 (2013). If a gen­
uine issue of fact exists, summary judgment may not properly
be entered. Id.
   [5-7] The party moving for summary judgment has the bur-
den to show that no genuine issue of material fact exists and
must produce sufficient evidence to demonstrate that the mov-
ing party is entitled to judgment as a matter of law. Id. After
the movant for summary judgment makes a prima facie case
by producing enough evidence to demonstrate that the movant
is entitled to judgment if the evidence was uncontroverted at
trial, the burden to produce evidence showing the existence of
a material issue of fact that prevents judgment as a matter of
law shifts to the party opposing the motion. Id. In the summary
judgment context, a fact is material only if it would affect the
outcome of the case. Id.
   James argues that summary judgment was not proper because
there was a genuine issue of material fact related to the statute
of limitations.
   Neb. Rev. Stat. § 25-223 (Reissue 2008) provides:
          Any action to recover damages based on any alleged
       breach of warranty on improvements to real property or
   Decisions of the Nebraska Court of Appeals
532	22 NEBRASKA APPELLATE REPORTS



      based on any alleged deficiency in the design, planning,
      supervision, or observation of construction, or construc-
      tion of an improvement to real property shall be com-
      menced within four years after any alleged act or omis-
      sion constituting such breach of warranty or deficiency.
      If such cause of action is not discovered and could not
      be reasonably discovered within such four-year period,
      or within one year preceding the expiration of such four-
      year period, then the cause of action may be commenced
      within two years from the date of such discovery or from
      the date of discovery of facts which would reasonably
      lead to such discovery, whichever is earlier. In no event
      may any action be commenced to recover damages . . .
      more than ten years beyond the time of the act giving rise
      to the cause of action.
   [8,9] The point at which a statute of limitations commences
to run must be determined from the facts of each case. Reinke
Mfg. Co. v. Hayes, 256 Neb. 442, 590 N.W.2d 380 (1999);
Teater v. State, 252 Neb. 20, 559 N.W.2d 758 (1997); Gordon v.
Connell, 249 Neb. 769, 545 N.W.2d 722 (1996); Georgetowne
Ltd. Part. v. Geotechnical Servs., 230 Neb. 22, 430 N.W.2d 34
(1988). If a petition alleges a cause of action ostensibly barred
by the statute of limitations, such petition, in order to state a
cause of action, must show some excuse tolling the operation
and bar of the statute. Teater v. State, supra.
   James argues that the district court erred by granting
Manchester’s and Southfork’s motions for summary judgment
and dismissing the Adamses’ complaint. In this case, well
before the Adamses became involved in any contracts to pur-
chase lot 178, Southfork entered into a purchase contract with
Manchester for the purchase of lot 178 in 2004. The contract
contains a provision which provides:
         [Manchester] makes no representation or warranty con-
      cerning the soil compaction, buildable quality or bearing
      capacity of the soil of the Property. [Southfork] agrees
      that it is solely [Southfork’s] responsibility to make
      appropriate tests to determine the buildable quality of
      the Property. If any tests conducted by [Southfork] with
      regard to bearing values be unsatisfactory to [Southfork],
         Decisions   of the Nebraska Court of Appeals
	                    ADAMS v. MANCHESTER PARK	533
	                       Cite as 22 Neb. Ct. App. 525

     [Southfork] may rescind this Purchase Contract, and the
     Purchase Price, or so much thereof as has been paid, will
     be refunded, provided that [Southfork’s] right to rescind
     and recover such Purchase Price shall expire at closing, or
     upon commencement of any grading or excavation opera-
     tions on the Property, whichever date is earlier. [Southfork]
     acknowledges in the preparation of the lot for sale, certain
     changes in the contour of the Property’s terrain and slope
     may have been made which could have an effect upon the
     drainage of both the lot and area in general. [Southfork]
     does hereby acknowledge these circumstances and does
     hereby release and discharge [Manchester] from any and
     all responsibility for the buildable quality of the lot and
     the control of surface water of any kind.
   On August 18, 2006, the warranty deed between Manchester
and Southfork was executed. Thus, in 2004, when Southfork
entered into a contractual agreement with Manchester,
Southfork knew or should have known about possible defects
in the grading of the lot and was in a position of knowledge
regarding the buildable quality of lot 178, well before any
agreement was entered into with the Adamses. The record indi-
cates that Southfork, at no time, performed any testing on the
grading or soil for lot 178.
   Southfork argues that the Adamses assumed responsibility
for the buildable quality of lot 178 through the contractual
language contained within the purchase agreement between
Southfork and the Adamses. That specific language provides:
                        Buyer-Owned Job Site
         Special consideration is needed when building on a
     home site that is not owned or optioned by Southfork/
     Highland Homes. In the event additional (or removal)
     fill dirt is required and/or unforeseen grading becomes
     necessary, all associated costs will be borne by the pur-
     chaser. It is also the responsibility of the purchaser to
     be certain the home site is buildable. . . . Special design
     footings or foundation costs caused by the nature of the
     building site will also be borne by the purchaser/buyer.
   On August 9, 2006, although Southfork and the Adamses
entered into a purchase agreement for the sale of lot 178 and
   Decisions of the Nebraska Court of Appeals
534	22 NEBRASKA APPELLATE REPORTS



the construction of a new home, the Adamses did not own lot
178. Instead, Southfork had previously entered into a contract
to purchase the lot from Manchester, which lot was deeded
to Southfork on August 18. The Adamses are not contractu-
ally responsible to ensure the buildable quality of the lot, and
instead, the responsibility remains with Southfork. The district
court erred in its determination that the Adamses were con-
tractually required to ensure that the lot was buildable, which
responsibility rested, pursuant to the 2004 contract between
Manchester and Southfork, with Southfork. Manchester had
no contractual obligation to the Adamses, and the district
court did not err in granting Manchester’s motion for sum-
mary judgment and in dismissing the Adamses’ complaint as
to Manchester.
   As noted above, the basic statute of limitations applicable in
this case is “four years after any alleged act or omission con-
stituting [a] breach of warranty or deficiency.” § 25-223. The
statute of limitations pursuant to § 25-223 between Southfork
and the Adamses for a breach of warranty would not begin
at the time the lot was graded in 2003, as Southfork argues,
because the Adamses were not in any position to have any
knowledge about the grading completed at that time.
   On September 19, 2007, Southfork issued a 1-year limited
warranty to the Adamses. Almost immediately thereafter, the
Adamses began to have problems with the home, which prob-
lems Southfork indicated were natural in the first year of a
newly built home. Those problems included, but are not limited
to, cracks in the drywall, windows which would not open, roof
leaks, “nail pops,” door misalignment, and tile cracking in the
basement. The Adamses contacted Southfork for repair pursu-
ant to the limited warranty and were instructed to wait until the
end of the warranty, at which time repairs would be made all
at one time. In or around September 2008, a year after the war-
ranty was issued, Southfork hired a contractor to make repairs
to the drywall. The 1-year limited warranty expired at that time
in September 2008.
   The record indicates that almost immediately after the expi-
ration of Southfork’s warranty, the Adamses began to observe
recurring problems as they had since moving into the home.
         Decisions   of the Nebraska Court of Appeals
	                    ADAMS v. MANCHESTER PARK	535
	                       Cite as 22 Neb. Ct. App. 525

The Adamses contacted Southfork, which refused to do any-
thing further, and so through September 2010, the Adamses
contacted and hired various contractors to make repairs on the
foundation, windows, drywall, flooring, and doors.
   It is at this point in the case, at the expiration of the 1-year
limited warranty on September 19, 2008, that the statute of
limitations pursuant to § 25-223 commenced for an action
based on an “alleged breach of warranty on improvements
to real property or based on any alleged deficiency in the
design, planning, supervision, or observation of construction,
or construction of an improvement to real property” between
Southfork and the Adamses. The Adamses filed their complaint
against Southfork with the district court in September 2011,
which is well within the 4-year statute of limitations pursuant
to § 25-223. The district court erred when it determined, as a
matter of law, that the statute of limitations had run, prevent-
ing the Adamses from pursuing their action against Southfork
when the statute of limitations had clearly not yet expired.
Therefore, we reverse the order of the district court granting
Southfork’s motion for summary judgment and dismissing the
Adamses’ complaint against Southfork, and we remand the
matter for further proceedings.
   Having determined that the district court erred in determin-
ing there was no genuine issue of material fact and that the
Adamses timely filed their complaint prior to the expiration
of the statute of limitations in § 25-223, we need not address
James’ contention that the district court erred by finding there
to be no fraudulent concealment which would estop Southfork
from claiming a statute of limitations defense. See Svehla v.
Beverly Enterprises, 5 Neb. Ct. App. 765, 567 N.W.2d 582 (1997)
(appellate court need not engage in analysis which is not
needed to adjudicate case and controversy before it).

                      CONCLUSION
   In sum, we conclude that the district court did not err in
granting Manchester’s motion for summary judgment and
dismissing the Adamses’ complaint. However, with regard
to Southfork, we find that the district court erred in finding
that there were no genuine issues of material fact as to the
   Decisions of the Nebraska Court of Appeals
536	22 NEBRASKA APPELLATE REPORTS



statute of limitations, in granting Southfork’s motion for sum-
mary judgment, and in dismissing the Adamses’ complaint.
Therefore, we reverse the order of the district court granting
Southfork’s motion for summary judgment and remand the
matter as to the Adamses’ complaint against Southfork back
to the district court for further proceedings consistent with
this opinion.
	Affirmed in part, and in part reversed and
	                  remanded for further proceedings.




                      State of Nebraska, appellee, v.
                       Agok Arok Agok, appellant.
                                    ___ N.W.2d ___

                      Filed November 10, 2014.       No. A-14-141.

 1.	 Postconviction: Proof: Appeal and Error. A defendant requesting postconvic-
     tion relief must establish the basis for such relief, and the factual findings of the
     district court will not be disturbed unless they are clearly erroneous.
 2.	 Postconviction: Constitutional Law: Proof. A defendant moving for postcon-
     viction relief must allege facts which, if proved, constitute a denial or violation
     of his or her rights under the state or federal Constitutions.
 3.	 Attorneys at Law: Appeal and Error. Attorneys of record of the respective par-
     ties in the court below shall be deemed the attorneys of the same parties in the
     appellate court, until a withdrawal of appearance has been filed.
 4.	 Criminal Law: Attorneys at Law: Appeal and Error. Counsel in any criminal
     case pending in an appellate court may withdraw only after obtaining permission
     of the appellate court.
 5.	 Criminal Law: Attorneys at Law: Notice: Appeal and Error. Counsel
     appointed in the district court to represent a defendant in a criminal case other
     than a postconviction action shall, upon request by the defendant after judgment,
     file a notice of appeal and continue to represent the defendant unless permitted to
     withdraw by the appellate court.
 6.	 Effectiveness of Counsel: Appeal and Error. A defendant’s desire to argue that
     trial counsel was ineffective gives rise to a potential conflict of interest, preclud-
     ing trial counsel from continued representation of the defendant on appeal.
 7.	 Right to Counsel: Courts: Appeal and Error. When trial counsel files a motion
     to withdraw in the appellate court due to a conflict of interest, the appellate court
     shall issue an order to the district court directing it to appoint counsel if the
     defendant requests counsel be appointed and shows by affidavit to the district
     court that he is indigent.